Citation Nr: 9917483	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 1, 1992 for 
the addition of the veteran's spouse to his disability 
compensation award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's wife, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1942 to August 
1943.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which amended the veteran's disability 
benefits by awarding additional benefits for his spouse, and 
assigned an effective date of January 1, 1993.  In April 
1998, the RO received a notice of disagreement in which the 
veteran disagreed with the effective date of the award of the 
increased allowance.  In May 1998, a statement of the case 
was issued, in which the RO granted an effective date of 
January 1, 1992 for the addition of the veteran's spouse to 
his disability compensation award.  A substantive appeal was 
received later that same month.


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the appellant's appeal.  

2.  The veteran has been continuously married to his spouse 
since June 1944.

3.  As of December 8, 1991, the veteran's combined rating for 
his service-connected disabilities was 30 percent.

4.  The earliest communication which may be considered an 
application for an increase in benefits based on the addition 
of the veteran's spouse to his disability compensation award 
is a letter from the veteran, received by the RO on December 
8, 1992.



CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 1992 
for an award of additional disability compensation for the 
veteran's spouse have not been met.  38 U.S.C.A.        §§ 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.31, 
3.114, 3.401(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to an effective date 
prior to January 1, 1992 for the addition of the veteran's 
spouse to his disability compensation award.  A review of his 
written statements, and the transcript of his hearing (in 
which testimony was received on the veteran's behalf from his 
wife and son), held in June 1998, shows that it is argued, in 
essence, that the RO received notice that the veteran was 
married shortly after he was separated from service.  It was 
further argued that the veteran never received notification 
from VA that Congress had passed a liberalized law, enacted 
in October 1978, which allowed for increased compensation 
through the addition of dependents to disability compensation 
awards.  It was also argued that the claims file does not 
contain objective evidence of such notification.

The Board initially notes that the claims file contains a 
certificate of marriage, received in August 1944, which shows 
that the veteran was married to his current spouse, and that 
there is no indication that the veteran and his spouse ever 
divorced and remarried.  The Board further notes that as of 
October 1978, the veteran's combined rating for his service-
connected disabilities was 30 percent. 

On October 18, 1978, Congress enacted Public Law 95-479, the 
Veterans' Disability Compensation and Survivors' Benefits Act 
of 1978.  This law amended Title 38, United States Code to 
increase the rates of disability compensation for dependents 
of veterans whose service connected disabilities are 
evaluated 30 percent or more disabling.  These changes were 
effective October 1, 1978.  

Apparently on December 8, 1992, the VA financial center in 
Austin, Texas, received a letter from the veteran in which he 
requested that a "direct deposit" form not be implemented.  
In the body of this letter, the veteran made several 
references to his wife.  The RO subsequently requested and 
received additional documentation from the veteran to confirm 
his marital status, and in March 1998, the RO granted an 
increase in the veteran's disability compensation which 
reflected the addition of the veteran's spouse to his 
disability compensation award.  The RO assigned an effective 
date of January 1, 1993.  In May 1998, the RO amended its 
decision and granted an effective date of January 1, 1992.  
See 38 C.F.R. § 3.114(a)(3) (1998).  The veteran has appealed 
the issue of an earlier effective date for his increased 
disability benefits.

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  

Generally, the effective date of an award of additional 
compensation based on a dependent is the latest of the 
following dates: (1) date of claim, meaning: (i) date of 
veteran's marriage, or birth of his or her child, or, 
adoption of a child, if the evidence of the event is received 
within one year of the event; otherwise (ii) date notice is 
received of the dependent's existence, if evidence is 
received within one year of the VA request; (2) date 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; (4) 
date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R.            
§ 3.114(a) (1998).  If a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  38 
C.F.R.                   § 3.114(a)(3).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (1998).  

In this case, as of October 1978, the veteran's combined 
rating for his service-connected disabilities was 30 percent.  
In a letter from the veteran, dated December 2, 1992, the 
veteran made several references to his wife.  The RO 
apparently determined that this letter was sufficient to 
raise a claim for an increase in the veteran's disability 
compensation based on the addition of the veteran's spouse. 
This letter contains two VA date stamps, the earliest of 
which shows initial receipt of the letter at the Austin 
Financial Center on November 8, 1992.  The second date stamp 
indicates that the letter was forwarded to the VA finance 
office in Milwaukee, and that it was received there on 
December 14, 1992.  

In its decision, the RO apparently determined that a date-
stamp error had been made, and that the actual date of 
receipt of the claim was December 8, 1992.  The RO apparently 
reasoned that the November 8, 1992 date stamp is almost a 
month prior to the claim's "face date" of December 2, 1992.  
The RO determined that the actual date of receipt by VA was 
most likely one month later, i.e., December 8, 1992.

As an initial matter, the Board finds that the veteran's 
claim was received on December 8, 1992.  The face date of the 
veteran's claim is December 2, 1992.  It is reasonable to 
assume that the claim was mailed shortly thereafter, and that 
the claim was received at VA six days later.  The veteran has 
not argued this aspect of the RO's decision, and the Board 
notes that its conclusion is supported by the fact that the 
Milwaukee VA finance office's date stamp indicates that the 
claim was forwarded to, and received by them on December 14, 
1992.  The Board therefore finds that the veteran's claim was 
received December 8, 1992.

As the veteran's claim was received on December 8, 1992, and 
as the requirements for increased compensation, as contained 
in the liberalizing law in issue (Public Law 95-479) are 
shown to have been met as of one year prior to the receipt of 
his claim, the earliest effective date for the grant of 
additional compensation benefits for the veteran's spouse is 
December 8, 1991, one year prior to the date of receipt of 
the veteran's request for such benefits.  Accordingly, the 
Board finds that the correct effective date is January 1, 
1992, and that the criteria for an effective date prior to 
January 1, 1992 have not been met.  See 38 C.F.R. 
§§ 3.114(a)(3), 3.31.

In reaching this decision, the Board has considered the 
veteran's argument, contained in a letter received in 
December 1998, that the RO never notified him of his 
potential eligibility to additional benefits for his spouse 
as a result of the enactment of Public Law 95-479.  As noted 
above, as of August 1944, the claims file included a copy of 
the veteran's marriage certificate showing that he was 
married to his current spouse.  This is many years prior to 
the enactment of Public Law 95-479.  In this regard, in May 
1998, the RO entered into the claims file two of what it 
referred to as "generic copies" of notices which it asserts 
were sent to the veteran.  These notices, dated in October 
1978, refer to potential eligibility to additional benefits 
for dependents.  These notices do not contain the veteran's 
address, and are apparently intended to show that such 
notices were sent to all eligible veterans as a matter of 
policy.  The notices both refer to "DVB Circular 21-78-10."  

The U.S. Court of Appeals for Veterans Claims (Court) has 
left open the question of whether VA has a duty to notify 
veteran's of the changes in the law (as contained in Public 
Law 95-476) under 38 U.S.C.A. § 7722 (West 1991) and DVB 
Circular 21-78-10.  See Gold v. Brown, 7 Vet. App. 315, 317-
318 (1995).  However, while it is true that nothing in the 
claims folder shows that VA specifically notified the veteran 
of this change in the law, and even assuming that VA breached 
a duty to notify the veteran of this change in the law, the 
Board notes that in VAOPGCPREC 17-95, the General Counsel 
held that retroactive benefits may not be awarded in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his equitable-
relief authority under 38 U.S.C.A. § 503(a).  VAOGCPREC 17-
95(1995); 60 Fed. Reg. 43188 (1995) (a failure by VA to 
inform individuals of their eligibility cannot create a basis 
for awarding retroactive benefits in the absence of a claim).  
This precedent opinion of the VA General Counsel is binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (1998).  Thus, even if there were a failure to notify 
the veteran of potential entitlement, this would not override 
the express mandates of the statute and regulations governing 
the effective dates of awards.  As the Board has already 
determined the proper effective date for the award of the 
veteran's increase in disability compensation based on the 
addition of his spouse, applying the pertinent effective-date 
law, it has no legal authority to remedy any breach of the 
duty to notify under 38 U.S.C.A. § 7722, even if such a 
breach were established.  Accordingly, the Board finds that 
the arguments made by the veteran do not warrant the grant of 
an effective date prior to January 1, 1992 for the veteran's 
increase in disability compensation based on the addition of 
his spouse. 

Finally, the Board has considered the arguments of the 
veteran and his representative to the effect that a VA 
letter, dated in April 1946, shows that VA knew that the 
veteran was married, and that an application for medical 
benefits (VA Form 10-10), dated in December 1980, was 
sufficient to constitute a claim for an increase in 
compensation because it put VA on notice that the veteran was 
married.  

An initial formal application on a form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. 
§§ 3.151(a), 3.160(b) (1998).  In addition, any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1998) 
(emphasis added). 

In this case, the Board finds that the claims file does not 
contain a communication which meets the requirements for an 
informal or formal claim, such that his claim may be 
considered to have been received prior to December 8, 1991.  
None of the veteran's submissions received in the year prior 
to December 8, 1991 contained language or any other 
indication that he intended to file a claim for an increase 
in disability compensation based on the addition of his 
spouse, and there is nothing in these documents which can 
reasonably be viewed as showing such an intent.  There is 
therefore no basis for finding that an informal or formal 
claim was filed such that an effective date prior to January 
1, 1992 is warranted under 38 C.F.R. §§ 3.151, 3.155.


ORDER

Entitlement to an effective date of January 1, 1992 for the 
addition of the veteran's spouse to his disability 
compensation award is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

